DETAILED ACTION
This office action is in response to the response received  on 01/31/2022.
Claims 1-3, 5-11, 13-21,  and 23-33  are pending of which claims 1, 11, 19 and 28 are independent claims, and claims 4, 12, and 22  are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed 06/03/2020 is considered.
Allowable Subject Matter
Claims 1-3, 5-11, 13-21,  and 23-33  are allowed.

The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  the map to a first and  a second HARQ process types, where the  first HARQ process type identifies a first transmit receive point (TRP) associated with a first set of HARQ processes of the plurality of sets of HARQ processes, and the  second HARQ process type identifies a second transmit receive point (TRP) associated with a second set of HARQ processes of the plurality of sets of HARQ processes, and selecting a HARQ process, from the first set of HARQ processes or the second set of HARQ processes, to be used for a communication with the UE based at least in part on the mapping.


Claims 1-3, and 5-11 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…a mapping between a plurality of sets of hybrid automatic repeat request (HARQ) processes and a corresponding plurality of HARQ process types, wherein the corresponding plurality of HARQ process types includes: a first HARQ process type that identifies a first transmit receive point (TRP) associated with a first set of HARQ processes, of the plurality of sets of HARQ processes, that map to the first HARQ process type, and a second HARQ process type that identifies a second transmit receive point (TRP) associated with a second set of HARQ processes, of the plurality of sets of HARQ processes, that map to the second HARQ process type; and configuring one or more HARQ processes of the UE based at least in part on the indication” as specified in claim 1. 

Claim 11, and 13-18 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 11,    “… an indication of a mapping between a plurality of sets of hybrid automatic repeat request (HARQ) processes and a corresponding plurality of HARQ process types, wherein the corresponding plurality of HARQ process types includes: a first HARQ process type that identifies a first transmit receive point (TRP) associated with a first set of HARQ processes, of the plurality of sets .  

Claim 19-21, and 23-17 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 19,    “…receive an indication of a mapping between a plurality of sets of hybrid automatic repeat request (HARQ) processes and a corresponding plurality of HARQ process types, wherein the corresponding plurality of HARQ process types includes: a first HARQ process type that identifies a first transmit receive point (TRP) associated with a first set of HARQ processes, of the plurality of sets of HARQ processes, that map to the first HARQ process type, and a second HARQ process type that identifies a second transmit receive point (TRP) associated with a second set of HARQ processes, of the plurality of sets of HARQ processes, that map to the second HARQ process type; and configure . 

Claim 28-33 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 28,    “…transmit, to a user equipment (UE), an indication of a mapping between a plurality of sets of hybrid automatic repeat request (HARQ) processes and a corresponding plurality of HARQ process types, wherein the corresponding plurality of HARQ process types includes: a first HARQ process type that identifies a first transmit receive point (TRP) associated with a first set of HARQ processes, of the plurality of sets of HARQ processes, that map to the first HARQ process type, and a second HARQ process type that identifies a second transmit receive point (TRP) associated with a second set of HARQ processes, of the plurality of sets of HARQ processes, that map to the second HARQ process type; and select a HARQ process, from the first set of HARQ processes or the second set of HARQ processes, to be used for a communication with the UE based at least in part on the mapping” as specified in claim 28.  
 
The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Gong  (US.  Pub. No. 20200154467) discloses sharing HARQ process between second and first TRPs. However the disclosure of  Gong taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with receiving an indication of a mapping between a plurality of sets of hybrid automatic repeat request (HARQ) processes and a corresponding plurality of HARQ process types, wherein the corresponding plurality of HARQ process types includes: a first HARQ process type that identifies a first transmit receive point (TRP) associated with a first set of HARQ processes, of the plurality of sets of HARQ processes, that map to the first HARQ process type, and a second HARQ process type that identifies a second transmit receive point (TRP) associated with a second set of HARQ processes, of the plurality of sets of HARQ processes, that map to the second HARQ process type; and configuring one or more HARQ processes of the UE based at least in part on the indication as claimed in claims 1, 11, 19, and 28 in combination with other limitations recited as specified in claims 1, 11, 19, and 28.


Lee (US Pub.  20200028635) discloses  when multiple TTI length in a subframe are supported, the UE configures HARQ process IDs and divide the buffer. However the disclosure of  Lee  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing transmitting, to a user equipment (UE), an indication of a mapping between a plurality of sets of hybrid automatic repeat request (HARQ) processes and a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        



/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476